DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, claims 1 – 12 filed on 8/15/2022 is acknowledged. The argument is considered but not persuasive because applicant’s argument is based on related product/process inventions, however, for instant application there is no relationship of related product/process between inventions.  
The requirement is still deemed proper and is therefore made FINAL. 
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/068/15/20222012.
Specification
The disclosure is objected to because of the following informalities: the structure section 
    PNG
    media_image1.png
    145
    176
    media_image1.png
    Greyscale
in Fig 6A is incorrect, it should be 
    PNG
    media_image2.png
    69
    167
    media_image2.png
    Greyscale
as in Fig 4A.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification Fig 4A and 6A. In figures, the photopolymerizable functional group reacts with thiophenol by thiol-ene reaction to form 
    PNG
    media_image2.png
    69
    167
    media_image2.png
    Greyscale
, where the photopolymerizable functional group does not exist anymore. Therefore the expression “at least one of the photopolymerizable functional groups being functionalized with a refractive index tuning group” is incorrect. The quoted limitation means there is a refractive index tuning group functionalizes/modifies the existing photopolymerizable functional group. For purposes of expediting prosecution, this limitation is interpreted as “each molecule of the ceramic precursor has at least two photopolymerizable functional groups and a refractive index-tuning group which is different from the photopolymerizable functional groups”. 
Claim 2 recites “a silane precursor”, does it mean a precursor which can be used to form a silane or it is just a silane compound? For purposes of expediting prosecution, the limitation is interpreted as a compound containing -Si-O or -Si-H group. 
Claims 6-7 recite “the refractive index-tuning group includes a thiol group”, “the thiol group is a thiophenol group”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “thiol” and “thiophenol” in claims 6-7 is used by the claim to mean “-S-C6H5,”. However, thiol is R-S-H, thiophenol is C6H5-SH, -S-C6H5 is thioether (the atom H is removed). The term is indefinite because the specification does not clearly redefine the term. For purposes of expediting prosecution, the limitation of claim 6 is interpreted as a thioether, the limitation of claim 7 is interpreted as a benzene thioether. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irvin et al (WO 2019/006184).
Claim(s) 1-5, 8-10, 12: Irvin disclose an optically clear resin comprising 
    PNG
    media_image3.png
    410
    400
    media_image3.png
    Greyscale
 and an initiator, the group -C(O)-O- reads on a refractive index tuning group [0007, 0010, example 1]. 
Because Irvin teaches the claimed ceramic precursor, it is therefore inherent that the ceramic precursor exhibits claimed refractive index since such a property is evidently dependent upon the nature of the compound used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Claim 11: it is noted that in claim 1 the limitation “for additive manufacturing” is intended use and is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Therefore, claim 11 directing to “the additive manufacturing” is not considered a limitation and is of no significance to claim construction. 
Claim(s) 1-2, 5-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (UV-Cured Fluoride-Free Polyurethane Functionalized Textile with pH-Induced Switchable Superhydrophobicity and Underwater Superoleophobicity for Controllable Oil/Water Separation, ACS Sustainable Chemistry & Engineering (2018), 6(12), 16616-16628).
Chen disclose a resin of 
    PNG
    media_image4.png
    198
    205
    media_image4.png
    Greyscale
. 
Claim(s) 1-2, 4, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (CN 108250716).
In setting forth this rejection a machine translation of CN 108250716 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Huang disclose a resin of 
    PNG
    media_image5.png
    277
    714
    media_image5.png
    Greyscale
. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763